The plaintiff should allege with particularity *Page 45 
the acts of cruelty of which she complains, and the dates and places at which they took place, in so far as she is able to do so. Such a statement should be concise and not in lengthy narrative form. It should fairly apprise the defendant of the charges proposed to be made.
In ruling in this general manner the Court is not disposed to bar the defendant from filing a further motion for more specific statement if the statement filed in response to this motion is not sufficiently full and complete; neither is it the intention of the Court to foreclose the plaintiff from presenting evidence at the trial of matters not appearing in the more specific statement if the trial court is of the opinion that such matters should be heard.
   In this qualified manner the motion is granted.